     8:19-cv-02100-HMH-TER          Date Filed 07/29/19       Entry Number 3       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENWOOD DIVISION

U.S. EQUAL EMPLOYMENT                           )
OPPORTUNITY COMMISSION,                         )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       ) PLAINTIFF’S RESPONSES TO LOCAL
                                                )   RULE 26.01 INTERROGATORIES
MEDTRONIC, INC.,                                )
                                                )
               Defendant.                       )
                                                )

       Plaintiff, the U.S. Equal Employment Opportunity Commission (“EEOC”), files the

following responses to standard interrogatories in compliance with Rule 26.01 of the Local Civil

Rules of Practice for the United States District Court for the District of South Carolina.


A.     State the full name, address, and telephone number of all persons or legal entities who

may have a subrogation interest in each claim and state the basis and extent of said interest.

       RESPONSE: None.


B.     As to each claim, state whether it should be tried jury or nonjury and why.

       RESPONSE: The EEOC’s claims arise under Section 107(a) of the ADA, 42 U.S.C. §

12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title VII of the Civil

Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3), and Section

102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981(a). Pursuant to § 1981(a), the EEOC is

entitled to trial by jury of its claims because compensatory and punitive damages are sought by

the EEOC. The EEOC has timely requested a jury trial in this case.




                                                 1
     8:19-cv-02100-HMH-TER            Date Filed 07/29/19       Entry Number 3          Page 2 of 3




C.      State whether the party submitting these responses is a publicly-owned company and

separately identify: (1) any parent corporation and any publicly-held corporation owning ten

percent (10%) or more of the party’s stock; (2) each publicly-owned company of which it is a

parent; and (3) each publicly-owned company in which the party owns ten percent (10%) or

more of the outstanding shares.

        RESPONSE: Plaintiff is not a publicly-owned company.



D.      State the basis for asserting the claim in the division in which it is filed.

        RESPONSE: A substantial part of the events or omissions giving rise to the claims

alleged in this suit occurred within the city of Greenwood, which is within the Greenwoof

Division.



E.      Is this action related in whole or in part to any other matter filed in this district, whether

civil or criminal? If so, provide (1) a short caption and the full case number of the related action;

(2) an explanation of how the matters are related; and (3) a statement of the status of the related

action. Counsel should disclose any cases that may be related regardless of whether they are still

pending.

        RESPONSE: This action is not related in whole or in part to any other matter filed in

this district.

DATED this the 29th day of July, 2019.

                                                   Respectfully submitted:

                                                   U.S. EQUAL EMPLOYMENT
                                                   OPPORTUNITY COMMISSION

                                                   JAMES L. LEE

                                                   2
8:19-cv-02100-HMH-TER   Date Filed 07/29/19   Entry Number 3      Page 3 of 3




                                  Deputy General Counsel

                                  GWENDOLYN YOUNG REAMS
                                  Associate General Counsel

                                  LYNETTE A. BARNES
                                  Charlotte District Office Regional Attorney

                                  KARA GIBBON HADEN
                                  Supervisory Trial Attorney

                                  s/ Rachael S. Steenbergh-Tideswell
                                  RACHAEL S. STEENBERGH-TIDESWELL
                                  South Carolina Federal Bar No. 10867
                                  Senior Trial Attorney
                                  Charlotte District Office
                                  129 West Trade Street, Suite 400
                                  Charlotte, North Carolina 28202
                                  Telephone: (704) 954-6472
                                  Facsimile: (704) 954-6412
                                  Email: rachael.steenbergh@eeoc.gov

                                  ATTORNEYS FOR PLAINTIFF




                                   3
